DETAILED ACTION
Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An electric device control method wherein
an electric device including an internal combustion engine and a first electric motor connected to the internal combustion engine performs torque limitation during a period in which the internal combustion engine is shifted from a non-combustion mode to a combustion mode, and during the period, the rotational speed of the internal combustion engine is decreased to a rotational speed within a predetermined rotational-speed range by the first electric motor, the torque limitation being performed to set a torque generated by the internal combustion engine so as to become lower than a required torque within the predetermined rotational-speed range for the internal combustion engine in the combustion mode.”

The underlined limitations are shown in Fig. 4A and Fig. 4C, especially during the t2 period.  The underlined limitation are supported by at least in Specification, Paragraphs 35-37, 63-73.  Based on the Remark filed on 12/13/2021 and the Specification, during the non-in the same period of the time (t2), the engine command torque is limited to a value lower than the target value by a controller (Paragraph 71) to reduce an irregular sound (Paragraph 81).

Based on the teachings of specification, Remark and the amended claimed language, the examiner considered Tanishima (US2014/0136039 A1) would fail to teach all the limitations of Claim 1.  In Tanishima, the reference teaches a process to decrease the speed to startup the engine (Tanishima, Fig. 9, Paragraphs 62-67).  However, before the engine startup during the period, the engine is a in a stopped mode (Tanishima, Paragraph 46, the second start-up mode, Fig. 9 shows the chart, the engine would not start until t4, Paragraph 62-67, which means the engine speed is zero that time).  Therefore, there is no engine speed before any shifting, and no speed decreasing during the shifting.  In addition, the references also fail to teach any engine torque control at the same period.  Therefore, the reference fails to reflect all the limitations of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach in combination the underlined limitations mentioned above (in the switching period, the engine rotation speed is decreased, and the engine torque is limited by a controller).  Therefore, Claim 1 is allowed.

Claim 9 is allowed based on at least the same reason as Claim 1.  Claims 2-8 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YI-KAI WANG/Examiner, Art Unit 3747